          Case 1:17-cv-02989-AT Document 675 Filed 12/05/19 Page 1 of 16




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF GEORGIA
                           ATLANTA DIVISION

    DONNA CURLING, ET AL.,
    Plaintiffs,
                                                 Civil Action No. 1:17-CV-2989-AT
    v.

    BRAD RAFFENSPERGER, ET AL.,
    Defendants.

         COALITION PLAINTIFFS’ STATUS REPORT IN ADVANCE OF
                DECEMBER 6, 2019, STATUS CONFERENCE

         The Coalition Plaintiffs 1 respectfully submit this Status Report stating their

position on the following discussion topics noted in this Court’s recent Order (Doc.

671) concerning the December 6, 2019, status conference:

I.       ISSUES RAISED BY COALITION PLAINTIFFS
               1.     Implementation Issues
         The concerns and fears Coalition Plaintiffs have repeatedly expressed about

the challenges facing the State in the implementation of the Dominion Voting

System were borne out during the November 5, 2019, pilots in all seven counties.

The Secretary’s report on some of the Election Day problems describes selected


1
  The “Coalition Plaintiffs” are Plaintiffs Coalition for Good Governance
(“Coalition”), Laura Digges, William Digges III, Megan Missett, and Ricardo
Davis.
        Case 1:17-cv-02989-AT Document 675 Filed 12/05/19 Page 2 of 16




implementation issues, but fails to report on a myriad of problems occurring during

the three weeks of early voting, or the seriousness of the implications for the 2020

elections. (The Secretary’s Report is attached hereto as Exhibit A.)

      Coalition Plaintiffs have collected significant evidence of problems through

polling place observation and a review of available records.2 The problems that

Coalition Plaintiffs have become aware of are consistent with independent news

reports of failures. (A collection of news reports is attached hereto as Exhibit B.)

The pilots were run with considerably more resources (pollworkers, machines,

managers, technicians) and far fewer voters than the upcoming, vastly larger

March primary election. The experience of the pilots cannot be scaled to a

statewide primary election.

      Extensive contingency planning is necessary to avert voter

disenfranchisement and chaotic and turnout-suppressing election experiences.

                      a)   The use of a paper pollbook backups at each precinct;

      The requested relief continues to be essential to prevent disenfranchisement

of eligible voters.




2
 Because the Status Conference is not an evidentiary hearing, all factual assertions
contained in this Status Report should be understood to be proffers of fact that
Coalition Plaintiffs will be prepared to support with admissible evidence.

                                          2
        Case 1:17-cv-02989-AT Document 675 Filed 12/05/19 Page 3 of 16




      During the November 5, 2019, pilot BMD elections, some voters were

turned away from the polling places when the electronic pollbooks were not

working. Other voters were given the wrong polling place or wrongly identified as

a duplicate voter because of a software problem similar to those experienced with

the Diebold pollbooks. Without an updated paper pollbook back up for reference,

voters’ eligibility could not be determined. As requested in the Coalition Plaintiffs’

Rule 59(e) Motion To Alter Or Amend The Judgment (Doc. 605) relief is required

to avoid continuing disenfranchisement.

      Further, Coalition Plaintiffs are collecting evidence showing that the State

Defendants have not complied with the Court’s Order requiring that voters be

notified that they may vote a provisional ballot rather than being turned away at the

polling place. (Doc. 579, at 150.) Some voters—for one example, in the Mildred

Hunter polling place in Lowndes County—were turned away without being

informed of their right to vote a provisional ballot when the electronic pollbooks

were not working.




                                          3
        Case 1:17-cv-02989-AT Document 675 Filed 12/05/19 Page 4 of 16




                   b)     The progress the State Defendants have made in
                          developing a backup plan using hand-marked paper
                          ballots, including the success or failure of the Cobb
                          County pilot and the security and operational
                          problems experienced in Cobb County with the new
                          electronic pollbooks and scanners;
      As noted above, the Coalition Plaintiffs request a subsequent hearing to

present evidence relating to what additional steps the State needs to take to ensure

that it is in compliance with the Court’s Order relating to the implementation of a

robust back-up plan using paper ballots and an effective and safe pollbook system.

                   c)     The success or failure of the six November 5, 2019
                          county pilot elections conducted using the new
                          Dominion system, including the BMDs, the new
                          electronic pollbooks, printers, scanners and other
                          equipment and processes;
      As noted above, all the BMD equipment piloted, including in the Cobb

County hand-marked paper ballot election pilot, was subject to failures, debugging

issues, equipment malfunctions on a greater than anticipated scale.

      Evidence should be presented to the Court in a hearing for the development

of a contingency fail-safe plan and appropriate pre-election monitoring.




                                          4
        Case 1:17-cv-02989-AT Document 675 Filed 12/05/19 Page 5 of 16




                    d)     In light of the experiences in the pilots of the
                           pollbooks, scanners and BMDs, whether the State
                           should be directed to have a contingency plan
                           requiring a sufficient stock of hand-marked paper
                           ballots and paper back up pollbooks available at
                           every polling location for the March 2020 Presidential
                           primaries;

      In light of the problems experienced in the recent election, the State should

plan for printing of such ballots at its expense for all polling places and early

voting locations, as well as the printing of updated pollbook to adjudicate

electronic pollbook errors or defective operation in the polling place. Coalition

Plaintiffs will request court-ordered monitoring of the implementation and

contingency planning given the high risk of failure. Such plans should be

developed and presented at a hearing conducted with consideration of timely

implementation requirements.

                    e)     A more general issue relating to implementation and
                           enforcement of the Preliminary Injunction is how
                           these issues should be addressed (for example,
                           through formal motion or rule nisi).
      Coalition Plaintiffs believe that after expedited discovery is complete the

Court should conduct an implementation and contingency-plan hearing prior to the

injunction hearing related to the BMD claims.




                                           5
        Case 1:17-cv-02989-AT Document 675 Filed 12/05/19 Page 6 of 16




II.    ISSUES RAISED BY CURLING PLAINTIFFS3

             1.     Oral argument on the Plaintiffs’ Joint Motion for Sanctions
                    and the State Defendants’ Motion to Dismiss the Plaintiffs’
                    Amended/Supplemental Complaints;

       Coalition Plaintiffs acknowledge that the Court does not intend to address

the sanctions motion and will not entertain oral argument over the motion to

dismiss their First Supplemental Complaint. Coalition Plaintiffs will be prepared

to respond to any questions the Court may have about the motion to dismiss.

             2.     A status conference to address the schedule for and scope of
                    a hearing on the Plaintiffs’ Motion for Preliminary
                    Injunction targeting the BMDs and a schedule for expedited
                    discovery on the BMD claims.
       Coalition Plaintiffs will be prepared to discuss the scheduling of a hearing

on the two pending preliminary injunction motions targeting BMDs.

III.   ISSUES RAISED BY STATE DEFENDANTS
             1.     Modifications of the current Scheduling Order, entered on
                    June 21, 2019;

       Coalition Plaintiffs agree that the Scheduling Order entered in June 2019

(Doc. 398) has been overtaken by events to some extent. However, it is Coalition

Plaintiffs’ position that discovery on the GEMS/DRE system is still necessary.




3
 The “Curling Plaintiffs” are Plaintiffs Donna Curling, Donna Price, and Jeffrey
Schoenberg.

                                          6
        Case 1:17-cv-02989-AT Document 675 Filed 12/05/19 Page 7 of 16




              2.    Direction from the Court related to the preservation and
                    decertification of the DRE/GEMS voting system.

      No discovery has yet been conducted on the GEMS servers, the DRE

machines, their memory cards, the optical scanners, or the Diebold electronic

pollbooks. The security vulnerabilities of the Dominion BMD system, including

the pollbooks, are very similar and in some cases identical to the GEMS system.

Plaintiffs should be permitted to prove that their claims of undetected Diebold

machine-related irregularities are not merely speculative, but are realistic, and are

(by virtue of how they were manifested in the DRE system) fully capable of

repetition in the Dominion Voting System.

      For example, the anomalous 127,000 excess undervotes votes in the 2018

Lieutenant Governor’s race is highly likely to be a result of defective programming

or defective operations of DRE machines. The DRE-only undervote

disproportionately impacted heavily African American precincts. Only a forensic

analysis will be capable of providing admissible evidence showing the source of

this problem—one which must be understood to determine whether the

vulnerabilities in the Dominion Voting System can be mitigated to prevent

recurrence.

      As another example, the Diebold election pollbook “software glitch” that

disenfranchised some voters by causing the pollbook to send them to the wrong

                                          7
        Case 1:17-cv-02989-AT Document 675 Filed 12/05/19 Page 8 of 16




precincts in prior elections also occurred in the pilot program pollbooks during

early voting, demonstrating again the need to determine the source of the recurring

problems in order to prevent repetition. Defendants have stated that such problems

could not be carried over to the new system, yet these issues are recurring.

      Further, the Dominion servers, scanners and pollbooks are neither superior

nor more functional than the Diebold system, and it doubtful that all components

can be delivered, installed, and debugged prior to the January deadline, in any

event. Destruction of the old equipment prior to repeated satisfactory use of the

yet-to-be implemented Dominion system could end up undermining the relief that

the Court has granted.

      The following brief history of dealings between the parties about the

preservation issue shows why this Court’s emphatic reiteration of the Defendants’

preservation obligations is urgently required:

      On November 25, 2019, this Court issued an Order regarding, among other

things, the State Defendants’ continuing obligations to preserve DREs and DRE-

related equipment and electronic records as the State converts from DREs to

BMDs. The Order contained the following language:

             State Defendants have represented that as the BMDs are
             deployed, DREs and the existing GEMS components will
             be removed from counties and preserved by the State and
             stored by a vendor. (Doc. 616 at 4.) Consistent with this

                                          8
        Case 1:17-cv-02989-AT Document 675 Filed 12/05/19 Page 9 of 16




             representation, the Court ORDERS the State Defendants
             to preserve all GEMS servers, DREs, memory cards,
             AccuVote scanners, and Express Poll books until further
             order of the Court in the event a forensic examination is
             deemed necessary at some point for purposes of this
             litigation.
      Although this is hardly the first time the Court (and various Plaintiffs) have

admonished the State Defendants to mind their preservation obligations, the

Coalition Plaintiffs were immediately and justifiably concerned with the State

Defendants’ apparent failure to comply once again. That concern arose in large

part from a document produced to the Coalition by Morgan County pursuant to an

Open Records Request. The document, captioned “Questions and Answers from

Regions Call October 30, 2019,” addresses the subject of what is to happen to DRE

equipment after the installation of BMDs. Apparently, the State has been

instructing the counties as follows:

             Can we keep equipment        Yes, but you will have to
                                          destroy them and pay for
                                          that on your own. We are
                                          willing to take the
                                          equipment and destroy it for
                                          free.
      Upon seeing this declaration that the State intended to destroy machines and

authorized counties to do the same, on November 26, 2019, counsel for the

Coalition sent an email message to counsel for the State Defendants and sought



                                         9
       Case 1:17-cv-02989-AT Document 675 Filed 12/05/19 Page 10 of 16




information to assist in making a determination as to whether this matter needed to

be brought to the attention of the Court. A true and correct copy of said email is

attached hereto as Exhibit C. Specifically, the Coalition requested that the State

Defendants provide it with the details of the arrangement between the State and its

contractor, Premiere Surplus, an equipment recycler, the entity that would be

collecting the DRE equipment. The Coalition also presented the following

questions to the State Defendants so that the parties could discuss the matter:

   1. What preservation instructions have been given to the contractor?

   2. What preservation instructions have been given to County officials?

   3. What electronic records relating to, and equipment used in the elections

      since July 3, 2017, have not been preserved?

   4. What is the location of the contractor’s storage of the equipment?

   5. What records of the inventory of retired election equipment is being

      maintained, and who maintains it?

   6. Has the contractor disposed of or destroyed any of the equipment or related

      electronic records, including internal memories of the DREs or hard drives

      of the servers?

      In response, the State Defendants’ counsel, Mr. Russo, wrote the following

the same day:


                                         10
       Case 1:17-cv-02989-AT Document 675 Filed 12/05/19 Page 11 of 16




             Thanks for your email and providing the Q&A document
             from October 30, 2019. To our knowledge, none of the
             old voting equipment has been destroyed. Additionally,
             while the particular Q&A that you referenced has limited
             context, there is no indication that any voting equipment
             has been destroyed. Regardless, we think the Court’s
             involvement would be helpful and plan to raise it in State
             Defendants’ response to Plaintiffs’ Request for Status
             Conference. Please let us know if you would like to
             discuss this further.

      Of course, Mr. Russo’s response answers none of the questions posed by the

Coalition Plaintiffs’ counsel. Later that day, lead counsel for the Curling Plaintiffs,

Mr. Cross, wrote to Mr. Russo:

             Can you please specifically identify who is encompassed
             within “our” in the phrase “to our knowledge” below? Is
             that, for example, just the outside counsel for your
             clients, does it include in-house counsel such as Mr.
             Germany, does it include non-lawyer employees of your
             clients such as Mr. Beaver and Mr. Harvey, etc? In other
             words, who’s knowledge are you representing here? I ask
             because it’s important to clarify whether you’re saying
             that only the outside counsel are not aware of any
             destruction or if you’re representing that your clients also
             are not aware and that you’ve confirmed this with them
             through your own due diligence with potentially
             knowledgeable employees and agents.

      Mr. Ichter soon thereafter echoed Mr. Cross’ questions. Although he closed

his email with the feigned cordiality of inviting further discussion on the matter,

Mr. Russo has utterly ignored the questions regarding whose knowledge he was

reporting on and the scope of the representations he could make regarding the


                                          11
       Case 1:17-cv-02989-AT Document 675 Filed 12/05/19 Page 12 of 16




destruction of equipment. Obviously, a representation that outside counsel is not

personally aware of the state’s destruction of evidence sheds little light on the

situation.

      As promised, however, the State Defendants did raise the subject of their

preservation obligations in their Request for Status Conference. Attached to the

Request was an Official Election Bulletin dated November 27, 2019, directed to all

County Election Officials and County Registrars. A copy of said Bulletin has been

docketed as Doc. 669-1 and is attached hereto for convenience as Exhibit D. The

Bulletin confirms the Secretary of State’s intention to take custody “of all

components of the DRE voting system….” The Bulletin also identifies Premier as

the contractor who will take custody of the equipment. The Bulletin confirms that

inventory lists of the equipment are being prepared and submitted to the Secretary

of State’s office, which will, in turn, turn inventory lists over to the Department of

Administrative Services and then to Premier.

      Undeterred, upon receiving the Request and the Bulletin, the Coalition

Plaintiffs asked that the State Defendants for the following:

             a list of any and all equipment and electronic records that
             have been modified, altered, or destroyed by the State’s
             contractor, Premier Surplus, or any person. We also
             request a copy of the State’s contract with Premier
             Surplus. We have seen many records that show the
             counties have been told they “can destroy” equipment

                                          12
       Case 1:17-cv-02989-AT Document 675 Filed 12/05/19 Page 13 of 16




             and others that say the “contractor is destroying”
             equipment. So, we expect there are documents that
             reflect that activity.

      The Coalition Plaintiffs asked that the requested materials be made available

and that the State Defendants agree to produce the same ahead of the hearing set

for December 6, 2019, “so that we can avoid having to ask the Court to compel

compliance with these requests….”

      For too long the State Defendants have hidden spoliation of evidence and

other misconduct behind terse messages and discourteous evasions. The Coalition

Plaintiffs request that the Court direct the State Defendants to respond to the

questions posed in the November 26, 2019, email and produce the inventories and

Premier contract that has been requested.




                                         13
     Case 1:17-cv-02989-AT Document 675 Filed 12/05/19 Page 14 of 16




     Respectfully submitted this 5th day of December, 2019.

/s/ Bruce P. Brown                       /s/ Robert A. McGuire, III
Bruce P. Brown                           Robert A. McGuire, III
Georgia Bar No. 064460                   Admitted Pro Hac Vice
BRUCE P. BROWN LAW LLC                     (ECF No. 125)
1123 Zonolite Rd. NE                     ROBERT MCGUIRE LAW FIRM
Suite 6                                  113 Cherry St. #86685
Atlanta, Georgia 30306                   Seattle, Washington 98104-2205
(404) 881-0700                           (253) 267-8530
                 Counsel for Coalition for Good Governance
/s/ Cary Ichter
Cary Ichter
Georgia Bar No. 382515
ICHTER DAVIS LLC
3340 Peachtree Road NE
Suite 1530
Atlanta, Georgia 30326
(404) 869-7600

                Counsel for William Digges III, Laura Digges,
                      Ricardo Davis & Megan Missett

/s/ John Powers
John Powers
David Brody
Lawyers’ Committee for Civil Rights
Under Law
1500 K St. NW, Suite 900
Washington, DC 20005
(202) 662-8300
                        Counsel for Coalition Plaintiffs




                                      14
       Case 1:17-cv-02989-AT Document 675 Filed 12/05/19 Page 15 of 16




              IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF GEORGIA
                        ATLANTA DIVISION

DONNA CURLING, ET AL.,
Plaintiffs,
                                            Civil Action No. 1:17-CV-2989-AT
v.

BRAD RAFFENSPERGER, ET AL.,
Defendants.

                     CERTIFICATE OF COMPLIANCE
      Pursuant to LR 7.1(D), I hereby certify that the foregoing document has been

prepared in accordance with the font type and margin requirements of LR 5.1, using

font type of Times New Roman and a point size of 14.

                                            /s/ Robert A. McGuire, III
                                            Robert A. McGuire, III




                                       15
       Case 1:17-cv-02989-AT Document 675 Filed 12/05/19 Page 16 of 16




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

 DONNA CURLING, ET AL.,
 Plaintiffs,
                                               Civil Action No. 1:17-CV-2989-AT
 v.

 BRAD RAFFENSPERGER , ET AL.,
 Defendants.

                          CERTIFICATE OF SERVICE
      I hereby certify that on December 5, 2019, a copy of the foregoing was

electronically filed with the Clerk of Court using the CM/ECF system, which will

automatically send notification of such filing to all attorneys of record.

                                               /s/ Robert A. McGuire, III
                                               Robert A. McGuire, III




                                          16
